Case 2:18-cv-15536-WJM-JSA Document 48 Filed 08/19/19 Page 1 of 3 PageID: 1733




   LEVI & KORSINSKY, LLP
   Eduard Korsinsky (EK-8989)
   55 Broadway, 10th Floor
   New York, New York 10006
   Tel.: (212) 363-7500
   Fax: (212) 363-7171
   Email: ek@zlk.com

   Attorneys for Lead Plaintiff Charles M. Francisco III,
   Plaintiff Wayne County Employees’ Retirement System,
   and Lead Counsel for the Class

   [Additional Counsel on Signature Page]

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

    DAVID KANEFSKY, Individually
    and On Behalf of All Others            Civ. No. 2:18-cv-15536-WJM-SCM
    Similarly Situated,
                                           PLAINTIFFS’ NOTICE OF
                Plaintiff,                 MOTION AND MOTION TO
                                           SUBSTITUTE LEAD
                                           PLAINTIFF
          v.

    HONEYWELL INTERNATIONAL MOTION DATE: September 16,
    INC., DARIUS ADAMCZYK, and 2019
    THOMAS A. SZLOSEK,

                Defendants.


         PLEASE TAKE NOTICE that, on Monday, September 16, 2019, or
   as soon thereafter as the matter may be heard in the courtroom of the
   Honorable William J. Martini, situated at 50 Walnut Street, Newark, New
   Jersey 07101, Plaintiffs, by their counsel, will hereby move this Court for an
Case 2:18-cv-15536-WJM-JSA Document 48 Filed 08/19/19 Page 2 of 3 PageID: 1734




   Order: (i) allowing Charles M. Francisco III to withdraw as Lead Plaintiff; (ii)
   appointing Plaintiff Wayne County Employees’ Retirement System as the
   substitute Lead Plaintiff; and (iii) approving Wayne County’s selection of the
   law firm of Levi & Korsinsky, LLP to continue serving as Lead Counsel. In
   support of this Motion, Plaintiffs submit herewith a Memorandum of Law in
   Support, Declaration of Eduard Korsinsky, and a Proposed Order.
         PLEASE TAKE FURTHER NOTICE that Plaintiffs requested
   Defendants’ consent in connection with the Motion. Defendants did not
   consent to Plaintiffs’ requested relief, but indicated that they may ultimately
   take no position on the motion.
   Dated: August 19, 2019                  LEVI & KORSINSKY, LLP

                                           s/ Eduard Korsinsky                .
                                           Eduard Korsinsky (EK-8989)
                                           55 Broadway, 10th Floor
                                           New York, New York 10006
                                           Tel.: (212) 363-7500
                                           Fax: (212) 363-7171
                                           Email: ek@zlk.com

                                           -and-

                                           Nicholas I. Porritt
                                           (pro hac vice to be submitted)
                                           Adam M. Apton
                                           (admitted pro hac vice)
                                           1101 30th Street NW, Suite 115
                                           Washington, DC 20007
                                           Tel: (202) 524-4290
                                           Fax: (202) 333-2121
                                           Email: nporritt@zlk.com
                                           Email: aapton@zlk.com



                                          2
Case 2:18-cv-15536-WJM-JSA Document 48 Filed 08/19/19 Page 3 of 3 PageID: 1735




                                       Attorneys for Lead Plaintiff Charles M.
                                       Francisco III, Plaintiff Wayne County
                                       Employees’ Retirement System, and
                                       Lead Counsel for the Class




                                      3
